UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 10, 2010 Presidential Realty Corporation (Exact name of registrant as specified in its charter) DELAWARE 1-8594 13-1954619 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 180 South Broadway, White Plains, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 948-1300 No change since last Report (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition. On November 10, 2010, Presidential Realty Corporation issued the press release announcing financial results for the three months and nine months ended September 30, 2010. A copy of this press release is annexed hereto as Exhibit 99.1. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed herewith: Exhibit Description Press Release dated November 10, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 12, 2010 PRESIDENTIAL REALTY CORPORATION By: /s/ Jeffrey F. Joseph Jeffrey F. Joseph President 2 INDEX TO EXHIBITS Exhibit No. Description Press Release dated November 10, 2010 3
